Brailsford, Justice.
This is an appeal from the disallowance by the trial judge of a demurrer by plaintiff to defendant’s counterclaim. The demurrer was stated orally at the commencement of the trial and was upon the ground that the “counter-claim doesn’t state the facts sufficient to constitute the cause of action or a defense.” This generality was palpably insufficient under Section 10-643, Code of 1962, which requires that a “demurrer shall distinctly specify the grounds of objection to the complaint. Unless it does so it may be disregarded.” The so-called demurrer was properly overruled. Franks v. Anthony, 231 S. C. 191, 97 S. E. (2d) 891 (1957). The appeal does not challenge the sufficiency of the facts proved to sustain the verdict, which was for $1,657.56 for the defendant on his counterclaim.
Affirmed.
Moss, C. J., and Lewis, Bussey and Littlejohn, JJ., concur.